The opinion of the court was delivered, by
Lowrie, C. J.
— Goff’s title was encumbered by a judgment when he sold to Patehen, and was afterwards sold out under it, and thereby Patchen’s title was swept away: for there is no evidence charging Nichols, the sheriff’s vendee, to hold it for Goff or Patehen, by way of resulting trust. But there is supposed to be evidence that Goff bought the land back from Nichols, and got him to convey it to Luce and another, and that therefore they ought to be held to stand as trustees for Patehen. We find some evidence of the fact of such a contract, but none that is adequate to operate upon the title so as to pass it in law or equity to Goff; for it is all parol and very indefinite, and nothing was done under it in Goff’s lifetime that equity treats as performance. Therefore Goff never got back the title, though he may have had a parol agreement to get it, and consequently Luce did not derive *318title from him, and cannot be charged to hold it as Goff ought to have held it. He holds from Nichols, and not from Goff, and therefore by title paramount to Patchen’s. If any of Goff’s money was used in helping to make out Luce’s title, Patchen had no lien on it, and cannot, on that ground, follow the money into the land so as to get title to it, though Goff was his debtor.
Judgment affirmed.